Hough, J.
The defendant was convicted in the Webster circuit court of practicing medicine contrary to law. Neither the testimony given at the trial, nor the motion for a new trial appears in the transcript, and the only question for our consideration is whether the indictment is sufficient. Omittiug formal parts, it charges that the defendant, on or about the 1st day of May, 1878, in the county of Webster, did unlawfully and willfully practice medicine, without having first received the degree of Doc-' tor of Medicine from some Medical College or University duly established by law, and without having registered his name as a practicing physician in the office of the county *53clerk of said county, on or before the 1st day of September, 1874.
It is objected that the indictment fails to mention any particular person on whom, or in whose family, the defendant practiced.
It is a general rule that in indictments for offenses against the person or property of individuals, the name of the party injured must be stated, if it is known, or can be ascertained. But it has been repeatedly held that in indictments for selling liquor without license, the name of the person to whom the same' was sold, and the price thereof, need not be alleged. The offense, in such cases, does not violate an individual right, as in larceny, and consists simply in the act of selling. State v. Ladd, 15 Mo. 430; State v. Spain, 29 Mo. 415. So in the case at bar. While it is, doubtless, for the best interest of society that none but those designated by the statute should be permitted to practice medicine, no individual right is infringed, when any physician or other person practices medicine in violation of the statute, and the names of the patients of such person need not be alleged. Vide 41 Ill. 125; 16 Ark. 506. The judgment of the circuit court will be affirmed.
All concur.